DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the text of the reference numerals is difficult to read especially where “5” is used, and several instances of numbers being written over (see fig. 20d). The Examiner suggests typing the reference numerals to overcome this rejection.  The drawings are also objected to as being of poor quality resulting in details being unclear, making it difficult to see which features the leader lines are correlated to. The Examiner suggests submitting line drawings or removing background filler to make the images clearer. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the bridge" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The bridge is introduced in claim 2, but claim 23 does not depend from claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 10, 12, 15, 17 – 18, 21, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0112383 (hereinafter Le).
Regarding claim 1, Le discloses a toilet assembly (1) comprising a toilet bowl (12) having a sump outlet (note annotated fig. below), and a wall extending around the bowl from a first rear edge to a second rear edge (note annotated fig. below), wherein the wall, the first rear edge, and the second rear edge define a space within the wall (note annotated fig. below), the sump outlet is coupled to a trapway (20) via a sump connection (40), the trapway (20) is configured to fluidly couple the sump outlet with a sewer outlet (par. 45), and the trapway (20) is disposed within the space (note annotated fig. below), and the sump connection (40) comprises a flexible sleeve or a sump outlet adapter (46).

    PNG
    media_image1.png
    568
    684
    media_image1.png
    Greyscale

Regarding claim 5, the sump connection (40) is configured to allow for movement of the trapway (20) since the both the sump connection and trapway are flexible, and the seal/sleeve/adapter (46) is also flexibly connected to the bowl outlet which allows for movement of the trapway when installed.
Regarding claim 7, the sump connection (40) comprises a flexible joint (at 46) (par. 48).
Regarding claim 10, the sump connection (40) comprises a sump outlet adapter (46).
Regarding claim 12, the trapway (20) is concealed within the space (note annotated fig. above).
Regarding claim 15, there is a drain connection (51) configured to couple the trapway (20) to a sewer outlet (par. 45).
Regarding claim 17, there is a jet channel pipe (30) extending from a jet channel inlet (31) to a jet channel outlet (coincides with sump connection inlet (41)).
Regarding claim 18, the jet channel pipe (30) comprises a rubber or thermoplastic (par. 43).
Regarding claim 21, the trapway (20) comprises a flange (51), and the assembly comprises a fixing part (50) configured to mate with and couple to the flange (51).
Regarding claim 25, the trapway (20) is directly coupled to the sump outlet since the sump connection is integrally formed with the trapway (note annotated fig. above).
Claim(s) 1 – 2, 5, 7 – 10, 12, 14 – 16, 19, 21, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,292,956 (hereinafter Kayahara).
Regarding claim 1, Kayahara discloses a toilet assembly (1) comprising a toilet bowl (3) having a sump outlet (5, 6), and a wall (7) extending around the bowl from a first rear edge (8) to a second rear edge (8), wherein the wall, the first rear edge, and the second rear edge define a space within the wall (see fig. 2), the sump outlet (5, 6) is coupled to a trapway (10) via a sump connection (11a, 16), the trapway (10) is configured to fluidly couple the sump outlet with a sewer outlet (col. 5, ln. ), and the trapway (10) is disposed within the space (note fig. 2), and the sump connection (11a, 16) comprises a flexible sleeve (16) or a sump outlet adapter (11a).
Regarding claim 2, there is a bridge (14) extending from the first rear edge (8) to the second rear edge (8) and configured to support the trapway (10) (fig. 18).
Regarding claim 5, the sump connection (11a, 16) is configured to allow for movement of the trapway (10) at least rotationally and angularly around the longitudinal axis between the sump outlet at (6) and the connection (11a).
Regarding claim 7, the sump connection comprises a flexible joint (11a, 16) since the seal ring (16) is flexible (fig. 6).
Regarding claim 8, there is a flexible sleeve (16) comprising a surface feature (note fig. 6) configured to receive and mate with a corresponding surface feature of the trapway (11a).
Regarding claim 9, there is a flexible sleeve (16) on the trapway (11a), and regarding the limitation that it be overmolded, this is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even through the prior product was made by a different process” (In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Circ. 1985) (see MPEP 2113). In the instant case, the sleeve (16) and trapway portion (11a) create an integral structure.
Regarding claim 10, there is a sump outlet adapter (16a).
Regarding claim 12, the trapway (10) is concealed within the space (fig. 2).
Regarding claim 14, the trapway (10) is coupled to the bridge (14).
Regarding claim 15, there is a drain connection (17) configured to couple the trapway to a sewer outlet.
Regarding claim 16, there is a drain connection (17) configured to couple the trapway to a sewer outlet, and the drain connection is configured to couple to the wall (fig. 13).
Regarding claim 19, the bridge (14) comprises a recess configured to receive a heel (11) of the trapway (fig. 18).
Regarding claim 21, the trapway comprises a flange (14) and the assembly comprises  one or more fixing parts (42) configured to mate and couple to the flange (fig. 16).
Regarding claim 23, the fixing parts (42) are coupled to the bridge (14) which forms a flange.
Regarding claim 25, the trapway (10) is directly coupled (at 11a) to the sump outlet (at 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayahara.
Regarding claim 3, Kayahara shows the sump outlet extends substantially horizontally outward from the toilet bowl (note annotated fig. below) but is silent as to the length and thus fails to show from about 8mm to 100mm. It appears that the assembly of Kayahara would operate equally well within the claimed range since the sump outlet extends horizontally within the space of the wall. Furthermore, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the length may be within the claimed range. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the sump outlet to extend substantially horizontally outward from the toilet bowl about 8 mm to about 100 mm because it appears to be a design consideration that fails to patentably distinguish over the prior art (MPEP 2144.04 (IV)(A)).


    PNG
    media_image2.png
    415
    508
    media_image2.png
    Greyscale

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayahara in view of US Patent Application Publication 2016/0024774 (hereinafter Stack et al.).
Regarding claim 11, Kayahara fails to show an adhesive with the sump connection. Attention is turned to Stack et al. which shows using an adhesive to couple a sump outlet and trapway (par. 23). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to utilize an adhesive to provide a superior seal between the two elements as is well-known in the art and evidenced by the teachings above.
Regarding claim 13, Kayahara is silent as to the material of the trapway and sump outlet and thus fails to show shows the trapway is plastic and the sump outlet is made from ceramic. Attention is turned to Stack et al. which shows a toilet bowl with a sump outlet being made from ceramic as a suitable choice for toilet bowls and coupled to a plastic trapway (par. 23). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to make the toilet bowl and sump outlet out of a ceramic and the trapway out of plastic since the selection of a known material based on the suitability for its intended use as evidenced by the art above falls within ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 9,719,239 is directed to the state of the art of a toilet bowl having a sump and trapway supported by a bridge coupled to a wall that surrounds the bowl (fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/             Primary Examiner, Art Unit 3754